DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 02/24/2022 have been entered.

3.	This application has pending claim(s) 1 and 4-17.

4.	Applicants arguments filed on 02/24/2022, with respect to the rejection(s) under
35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to an optimum wavelength can be applied to capture an image without the user taking heed of the type of an imaging object.
Prior art was found for the claims as follows:
Re. Claim 1, Watanabe et al., [US Pub. No.: 2018/0084980A1] discloses:
[imager el 50 |Fig.1] comprising: a white light source unit configured to apply white light on a target [Fig.2 el special light endoscope 200 configured to apply white light mode on a observation image | 0029]; 
an imaging unit configured to capture a multispectral image of the target [imager is configured to capture multispectral images |0036]; 
Morimoto et al., [US Patent No.: 10,321,816 B2] discloses:
a target identification unit configured to specify a wavelength of light optimum for analysis of the target, as an effective wavelength, from the multispectral image of the target on which the white light is applied [observation target as in the case of using a known light source device that emits illumination light using a lamp, target observation configured to be viewed in the multispectral in a which a white light can be applied |Col 9 Lines 60-67, Col 10 Lines 1-22]; 
and a variable wavelength light source unit configured to apply light having the effective wavelength on the target [The optical filter 73 has a transmittance for each wavelength that changes smoothly…the optical filter 73 smoothly changes the reflectance for each wavelength, and approximately reproduces almost the same spectral spectrum as the white light as an adjustment target in the range of the green component G and the red component R. |Col 9 Lines 60-67, Col 10 Lines 1-22].

Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “… identify, by use of a CNN (Convolutional Neural Network), the target from the first multispectral image;
specify, as an effective wavelength, a first wavelength of light for analysis of the target, wherein the first wavelength of light is specified based on a first result of the identification by the target identification unit; 
and a variable wavelength light source unit configured to apply light having the effective
wavelength on the target.”
This feature is not found or suggested in the prior art.

6.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

7.	Claims 1 and 4-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488